Thomas, J.
This case is here on the certificate of the St. Louis court of appeals. 46 Mo. App. 422. The local-option election involved in this case has been twice before the St. Louis court of appeals (State v. Searcy, 39 Mo. App. 393, and the case at bar, 46 Mo. App., supra), and every question now urged for a reversal of the judgment has been disposed of, and correctly disposed of, by that court. The opinions of the court of appeals are so exhaustive and conclusive that we deem it a work of supererogation to add anything to them. It follows that the opinions in State v. Mackin, 41 Mo. App. 99, and State v. Prather, 41 Mo. App. 451, so far as they conflict with the Searcy cases, supra, are disapproved and overruled.
We reaffirm the constitutionality of the local-option statute. State v. Dillard Moore, 107 Mo. 78.
The judgment is affirmed.
All concur.